Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant has amended the application to overcome the applied prior art of references. The cited prior art of references alone or in combination fails to disclose or provide any motivation of “…a linking yarn keeps the fabric weft fibers and the fabric warp fibers of the layers in position and creates a connection between the different layers, and at least a portion of a fabric fiber of at least one of the at least three layers of the fabric multi-layer internal structure comprises an aramid fiber.” The benefit of doing so would have been to produce a tracked vehicles belt having greater resistance and increased thickness or bulk. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 13 and 15-23 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VISHAL I PATEL/Primary Examiner, Art Unit 1746